IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 15, 2008
                                No. 07-41042
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

WALFRED GEOVANI AGUILAR-MATIAS, also known as Walfred Yovani
Aguilar

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:07-CR-557-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Walfred Geovani Aguilar-Matias appeals his 46-
month sentence imposed after he pleaded guilty to illegally reentering the
United States after deportation. The sentence was within a properly calculated
advisory guidelines range that was increased by a prior conviction for a crime of
violence.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41042

      Aguilar-Matias contends that his sentence is procedurally unreasonable
because the district court did not give a sufficient explanation for the sentence.
Because Aguilar-Matias did not object to the explanation at sentencing, we
review this contention for plain error. See United States v. Lopez-Velasquez, 526
F.3d 804, 806 (5th Cir.), petition for cert. filed (July 25, 2008) (No. 08-5514).
      The district court’s adoption of the presentence report and its
consideration of Aguilar-Matias’s arguments for a downward departure and the
§ 3553(a) factors in determining his within-guidelines sentence constituted
sufficient reasons for imposing his sentence. See Rita v. United States, 127 S. Ct.
2456, 2468-69 (2007); United States v. Gomez-Herrera, 523 F.3d 554, 565 (5th
Cir.), petition for cert. filed (July 2, 2008) (No. 08-5226). There was no clear or
obvious error that affected Aguilar-Matias’s substantial rights or rendered the
sentence procedurally unreasonable. See United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008)
      Aguilar-Matias also contends that Gall v. United States, 128 S. Ct. 586
(2007), and Kimbrough v. United States, 128 S. Ct. 558 (2007), which issued after
his sentencing, abrogated the rationale of previous Fifth Circuit decisions by
broadening the district court’s discretion to impose a nonguidelines sentence.
Aguilar-Matias argues, therefore, that the sentencing court labored under a
misconception that it could not sentence him below the Guidelines in the absence
of “extraordinary circumstances” or based on the court’s disagreement with
guidelines policy or based on disfavored guidelines factors such as his purported
family obligations and the harshness of his past life
      Because this issue was not raised in the district court, we review for plain
error. See Campos-Maldonado, 531 F.3d at 339. Nothing in the record suggests
that the district court was constrained by this court’s precedent from considering
all of Aguilar-Matias’s arguments for a nonguidelines sentence. Accordingly,
there was no plain error. See id.



                                         2
                                  No. 07-41042

      Aguilar-Matias also contends that his sentence is substantively
unreasonable because there is no empirical support for U.S.S.G. § 2L1.2, the
Guideline mandating the 16-level increase for a crime of violence. Because
Aguilar-Matias did not challenge the empirical grounds for § 2L1.2 in the district
court, his contention is reviewed for plain error. See Campos-Maldonado, 531
F.3d at 339. Nothing in the record suggests that the district court believed that
it was precluded by circuit precedent from imposing a lesser sentence in the face
of § 2L1.2. Aguilar-Matias shows no plain error. The district court’s judgment
is AFFIRMED.




                                        3